 Case 2:19-cv-00002-HCN Document 11 Filed 03/28/19 PageID.30 Page 1 of 12




Eric Nielson #5327
Laura Nielson #15008
G. ERIC NIELSON & ASSOCIATES
4790 S. Holladay Blvd.
Holladay, Utah 84117
Phone: (801) 424-9088
Fax: (801) 438-0199
ericnielson@ericnielson.com
Attorneys for Plaintiffs

                          UNITED STATES DISTRICT COURT,
                        DISTRICT OF UTAH, CENTRAL DIVISION

ROBERT RAUCH, LESLI RAUCH, and                               Amended Complaint
BRENDON RAUCH,

       Plaintiffs,
                                                      Case No. 2:19-cv-00002
vs.
                                                      Magistrate Judge Dustin B. Pead
MEDICA, MEDICA HEALTH PLANS,
MEDICA BEHAVIORAL HEALTH,
MEDICA INSURANCE COMPANY,
MEDICA CHOICE PASSPORT MN, and
UNITED BEHAVIORAL HEALTH

        Defendants.



       COME NOW Robert, Lesli, and Brendon Rauch, collectively and individually and

through their undersigned counsel, complain and allege against the above captioned defendants

as follows:

                         PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiffs Robert Rauch (“Robert”) and Lesli Rauch (“Lesli”) are natural persons

residing in Edina, Minnesota. They are covered by Medica Choice Passport MN, (“the Plan”)

provided through Lesli’s employer, Bachman Wholesale Nursery and Hardscapes (“Bachman”).

The Plan is administered by Medica and its affiliates and Medica Behavioral Health.
 Case 2:19-cv-00002-HCN Document 11 Filed 03/28/19 PageID.31 Page 2 of 12




       2.      Plaintiff Brendon Rauch (“Brendon”) is a resident of Portland, Maine. As a

beneficiary of his mother’s health insurance plan, he received treatment at Foundation House, an

aftercare program that transitions into a sober living arrangement in Portland, Maine from

November 29, 2014 through June 29, 2015.

       3.      MEDICA is a registered service mark of Medica Health Plans. “Medica” referes

to the family of health plan businesses that include Medica Health Plans, Medica Behavioral

Health, and Medica Insurance Company. Medica does business in the state of Utah; one of

Medica Behavioral Health’s largest claims processing centers is located in Salt Lake City, Utah.

The Defendants will continue to be collectively referred to as “Medica.”

       4.      Medica also has an alliance with United Behavioral Health (“UBH”), which

sometimes operates under the name United Behavioral Health/Optum (“UBH/Optum). UBH

manages Medica’s Behavioral Health program. UBH does a considerable amount of business in

Utah, both insuring and providing claim administration for Utahns. UBH operating as Medica

Behavioral Health provided claims administration for Brendon’s claim.

       5.      UBH is a corporation organized under California law with its principal place of

business located in San Francisco, California. UBH is responsible for drafting and promulgating

the internal level of care and coverage determination guidelines referenced herein. It also

adjudicates mental healthcare and substance abuse claims in Utah.

       6.      The Plan is an employee benefit plan governed by the Employment Retirement

Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1001, et. seq.

       7.      This Court has jurisdiction over this matter and venue is appropriate pursuant to

29 U.S.C. §1132(e)(2) and 29 U.S.C. § 1391(c) because the Defendants do business in the State

of Utah.

                                                 2
 Case 2:19-cv-00002-HCN Document 11 Filed 03/28/19 PageID.32 Page 3 of 12




       8.      Plaintiffs seek payment of Brendon’s denied claims from January 1, 2015 through

June 29, 2015 pursuant to 29 U.S.C. §1132(a)(1)(B) and pursuant to the Mental Health Parity

and Addiction Equity Act of 2008 (“the Parity Act”).

       9.      Plaintiffs also seek an award of prejudgment interest and attorney fees pursuant to

29 U.S.C . §1132(g).

                                   FACTUAL BACKGROUND

                       Brendon’s Behavioral and Substance Abuse History

       10.     Brendon began abusing alcohol in high school as a way of coping with

disappointment and stress. His drinking altered his behavior for the worse; he started getting

kicked out of class, fighting with his friends, and even began drunk driving. He totaled a car one

night after a bender and had to spend the night in the hospital detoxing. He would later tell his

mother that he was often black out drunk during this time.

       11.     After high school, Brendon began college at Iowa State University in the fall of

2009. He began to rally from the disappointments and embarrassments of high school and began

to act like his old self. He received above average grades and began playing hockey again. The

fresh start of college brought out the best in Brendon, as shame had been a large part of what

drove him to drink.

       12.     Unfortunately, the improvement in Brendon’s behavior did not last long. Brendon

moved in with some other hockey players and soon began abusing alcohol again. Just as it did

before, his alcoholism changed his behavior dramatically. He began drinking too much, smoking

pot, not attending classes, and failing classes. He withdrew from his family. He dropped out of

hockey, which he really enjoyed.

       13.     Winter break, he knocked out his front teeth-playing hockey and this began a

                                                 3
 Case 2:19-cv-00002-HCN Document 11 Filed 03/28/19 PageID.33 Page 4 of 12




series of medical issues and appointments. Brendon blew off appointments, frustrated the

medical professionals, and was extremely unreliable.

       14.     Brendon had to have his teeth wired into his mouth for a month. This turned into

a two-year ordeal of implants and crowns going awry. He continued to slide in school. He could

not seem to get on top of the series of cascading setbacks, many of which were caused by his

decision to begin abusing alcohol again.

       15.     The fall of 2011, Brendon returned to Iowa State for his junior year, with

sophomore status due to failed classes. He was put on academic probation. His slide continued

not showing up for school, failing classes, not responding to phone calls and texts from his

family. Once again, these choices were driven by Brendon drinking too much and smoking pot.

       16.     In December of 2011, Brendon lost a college friend and hockey teammate to a

drunk driver. This devastated Brendon days before Christmas. His family thought he should

withdraw from school based on the previous semester, but he felt he needed to go back and

support his friends. After a week of no school engagement, his family withdrew him from

school, refusing to pay for an education going to waste.

       17.     After moving home, Brendon’s family saw firsthand what his life had become.

Brendon exhibited irrational behavior following drunken nights, threats to takes his life while in

a drunken stupor, and vicious behavior toward his younger siblings and parents. His family lived

in terror wondering what would happen next when Brendon drank.

       18.     From January 2012 until September 2014, there were many episodes of binge

drinking resulting in desperation, suicidal thoughts and threats, and police escorted trips to the

emergency room. He could not hold a job; he had no ambition. He struggled to get out of bed.

The shame of being so far behind his friends kept him in a vicious, self-destructive cycle.

                                                  4
 Case 2:19-cv-00002-HCN Document 11 Filed 03/28/19 PageID.34 Page 5 of 12




       19.       During that same time, Brendon attempted to improve his depression by trying

various antidepressants, but nothing worked. He often could not get out of bed to face the day.

He struggled with his physical and mental health, the drinking prevented any medication he took

from doing their job.

       20.       In February of 2014, Brendon checked himself into Hazeldon, an addiction

recovery center in Plymouth, Minnesota. He checked out after ten days, at a loss for what to do

next. He knew Hazeldon wouldn’t be enough to stop his self-destructive patterns.

       21.       Brendon and his family attempted to treat his mental health issues and alcoholism

with outpatient treatment at Great Lakes Consulting to no avail. In fact, Brendon totaled another

car in 2014 while driving drunk. This was the last straw for his family, who literally feared for

his life. He expressed suicidal ideation and was hospitalized on multiple occasions.

       22.       On September 12, 2014, Brendon entered the Legacy program in Loa, Utah with a

24-hour notice. He spent 11 weeks in the outdoor behavioral health therapy program designed

for young male adults with addiction and psychological needs.

       23.       By the time Brendon left the program November 25, 2014, he was physically

healthy, alcohol free, and just beginning to deal with the psychological and emotional issues

underlying his alcoholism. Following Thanksgiving weekend he went immediately to Maine, to

attend Foundation House based on the recommendation of all of his therapists, psychiatrists, and

psychologists.

       24.       Foundation House is a transitional program designed to maintain the growth

accomplished in residential treatment, while helping participants gain the necessary skills to cope

with the world outside of treatment. While at Foundation House, Brendon stayed sober,

balanced out his medications, and gained the psychological resilience to face his life and make

                                                 5
 Case 2:19-cv-00002-HCN Document 11 Filed 03/28/19 PageID.35 Page 6 of 12




changes.

       25.      After leaving Foundation House in July of 2015, Brendon moved in with four

other Foundation House alumni in Portland, Maine. He decided to continue seeing his

psychiatrist from Foundation House on an outpatient basis, and entered college at Southern

Maine University. As of December 2018, Brendon has graduated college and is finally moving

forward.

       26.      After outpatient treatment at Great Lakes Consulting failed, Brendon’s residential

treatment at Legacy followed by transitional treatment at Foundation House proved to be the

right combination to get Brendon back on track.

           Pre-Litigation Appeal of the Plan's Denial of Coverage for Brendon's Care

       27.      Claims were submitted by the Plaintiffs to the Plan for coverage of Brendon's

treatment at Foundation House.

       28.      The Plan denied coverage for Brendon’s healthcare on the basis that additional

residential treatment following his treatment at Legacy was not medically necessary.

       29.      In doing so, the Plan utilized the Level of Care Guidelines for Substance Abuse

Residential Treatment, created by UBH/Optum. The development and implementation of this

criteria in the claims administration process is evidence of UBH’s role as a fiduciary in this case.

       30.      UBH’S substance abuse and residential treatment guidelines have recently been

deemed overly restrictive and their enforcement deceptive and a breach of United’s fiduciary

duties. See Wit v. United Behavioral Health, No. 14-cv-02346-JCS, 2019 U.S. Dist. LEXIS

35205 (N.D. Cal. Feb. 28, 2019).

       31.      Lesli appealed the denial in a letter dated December 7, 2015. In her letter, Lesli

provided a history of Brendon’s mental health and alcoholism struggles and argued that his care

                                                  6
  Case 2:19-cv-00002-HCN Document 11 Filed 03/28/19 PageID.36 Page 7 of 12




at Foundation House was medically necessary to maintain the sobriety he achieved at Legacy.

        32.     Lesli also pointed out that Foundation House is not a residential treatment facility,

that it is a transitional care facility. She argued it fit the definition of UBH/Optum’s definition of

a “Sober Living Arrangement,” which is a:

                “…transitional, supervised living arrangemen[t] that provide[s] stable and
                safe housing, an alcohol/drug-free environment, and support for recovery
                from alcohol or drug use. …”

        33.     The Plan reiterated its denial on January 4, 2016. It did not respond to Lesli’s

identification of Foundation House as a Sober Living Arrangement as opposed to a residential

treatment facility.

        34.     The Plan also expressed that the Plan does not provide coverage for residential

substance abuse treatment that provide less than 30 hours per week of eligible treatment services.

        35.     No such qualitative treatment limitation exits in the plan for analogous medical or

surgical benefits, which is a violation the Parity Act.

        36.     Lesli appealed again on December 20, 2016. She argued that the reviewing

physician, Dr. Smith, did not thoroughly read her first level appeal, as he continued to claim that

Foundation House was a residential treatment facility and therefore not covered nor medically

necessary.

        37.     Lesli also questioned the qualifications of Dr. Smith. She wrote:

                       I would like the next reviewer to explain to me what knowledge
                       Dr. Smith specifically has in the area of transitional treatment
                       programs for adults with co-occurring mental health and substance
                       abuse disorders. It is imperative that the next reviewer from
                       Medica be trained in this treatment modality to fully understand
                       the dynamics of Bren’s condition and the inner workings of the
                       transitional treatment process in order to fairly and thoroughly
                       assess the medical necessity of Bren’s treatment. I do not believe
                       his claims have been fairly reviewed thus far.

                                                  7
 Case 2:19-cv-00002-HCN Document 11 Filed 03/28/19 PageID.37 Page 8 of 12




       38.     The Plan responded with a denial written by a registered nurse of unknown

qualifications on March 22, 2017. The Plan reiterated the same bases of denial it used in previous

denials.

       39.     Lesli then sent an independent organization review request to the Minnesota

Department of Commerce on September 21, 2017. In this request, she highlighted the errors in

the Plan’s review of her appeals, discussed supra. She also noted various ERISA violations in

the Plan’s review, and asked for the independent reviewer to be someone with the appropriate

medical background. She also asked for the reviewer to abide by the ERISA rules and

regulations the Plan disregarded, namely that the reviewer describe the basis of denial, what

portions of the plan documents s/he relied upon, and what documents s/he reviewed in reaching

his/her decision.

       40.     The independent review was completed by MAXIMUS Federal Services, Inc

(“Maximus”). Maximus upheld the Plan’s denials for the same reasons the Plan expressed—

residential treatment was not medically necessary. Maximus acknowledged that Lesli argued that

Foundation House was not a residential treatment facility, but still came to the same conclusion

as the Plan.

       41.     If the Plan is correct, and the Level of Care Guidelines for Substance Abuse

Residential treatment do apply to Brendon’s treatment, than the criteria used by the Plan violate

its fiduciary duties by being overly restrictive and deceptive. See Wit.

       42.     Maximus also added a basis of denial that the Plan had not argued. Maximus

argued that even if Brendon’s treatment at Foundation House was something other than

residential treatment, no such benefit was covered under the plan.


                                                 8
 Case 2:19-cv-00002-HCN Document 11 Filed 03/28/19 PageID.38 Page 9 of 12




       43.     As discussed supra, UBH/Optum manages Medica’s Behavioral Health program.

OBH/Optum discusses a “Sober Living Arrangement”, which Lesli argued described the level of

care provided at Foundation House.

       44.     If the second denial rationale expressed by Maximus is true, then the Plan’s terms

violate the Parity Act, as the coverage provided for sub-acute medical/surgical benefits is greater

than the coverage from mental health and substance abuse benefits.

       45.     Robert, Lesli, and Brendon (“the Rauch Family”) have incurred treatment

expenses that have caused substantial hardship in light of the Plan's denial of coverage that

exceed $38,000, charges that should have been paid by the Plan.

       46.     The Plaintiffs exhausted their pre-litigation appeal process as required under the

terms of the Plan and ERISA.

                                       CAUSE OF ACTION

                       (Claim for Benefits Under 29 U.S.C. §1132(a)(1)(B))

       47.     ERISA imposes higher-than-marketplace standards on Medica, UBH, and other

ERISA fiduciaries. It sets forth a special standard of care upon a plan fiduciary, namely that the

administrator discharge all plan duties solely in the interest of the participants and beneficiaries

of the plan and for the exclusive purpose of providing them benefits. 29 U.S.C. §1104(a)(1).

       48.     ERISA also underscores the particular importance of accurate claims processing

and evaluation by requiring that plan administrators provide a “full and fair review” of claim

denials. 29 U.S.C. §1104(a)(1)(D) and §1133(2).

       49.     In addition, ERISA's underlying claims procedures provide clear guidelines for

appropriate review of a denied claim including, but not limited to the requirement that

individuals who provide reviews based on medical opinions have credentials and expertise

                                                  9
 Case 2:19-cv-00002-HCN Document 11 Filed 03/28/19 PageID.39 Page 10 of 12




equivalent to the claimant's treating physician(s) )C.F.R. §2560.503-1(h)(3)(iii).

       50.     Medica and UBH’s actions or failures to act constitute a breach of their fiduciary

duties to the Rauch Family under 29 U.S.C. §1104 and §1133 in the following ways: 1) by

failing to set forth the specific reasons for Brendon’s claim denial, written in a manner calculated

to be understood by the Rauch family; 2) by failing to have the Rauch Family's claim reviewed

by individuals with credentials and expertise similar to Brendon’s treating physicians; 3) by

failing to provide a “full and fair review,” as anticipated in ERISA's claims processing

regulations, of the denial of the Brendon’s claim; and 4) by failing to discharge all plan duties

solely in the interest of the participants and beneficiaries of the plan and for the exclusive

purpose of providing them benefits.

       51.     Furthermore, pursuant to Wit, Medica and UBH violated their fiduciary duties by

promulgating improperly restrictive guidelines, which artificially decreased the number and

value of covered claims thereby benefiting its corporate affiliates at the expense of insureds. In

doing so, Medica and UBH elevated their own interests and those of their corporate affiliates

above the interests of plan participants and beneficiaries, thus violating their fiduciary duties.

       52.     Congress enacted the Parity Act as an amendment to ERISA, making it

enforceable through a cause of action under 29 U.S.C. § 1132(a)(3) as a violation of a “provision

of this subchapter.” A.F. ex rel. Legaard v. Providence Health Plan, 35 F.Supp.3d 1298, 1304

(D.Or.2014); see also 29 U.S.C. § 1132(a)(3)(A)-(B).

       53.     The Parity Act requires that if a group health plan provides both medical and

surgical benefits as well as mental health or substance use disorder benefits, then it may not

apply any “treatment limitation to mental health or substance use disorder benefits in any

classification that is more restrictive than the predominant ... treatment limitation of that type

                                                  10
 Case 2:19-cv-00002-HCN Document 11 Filed 03/28/19 PageID.40 Page 11 of 12




applied to substantially all medical/surgical benefits in the same classification.” 29 C.F.R. §

2590.712(c)(2)(i) (amended Jan. 13, 2014); see also IFRs Under the Parity Act, 75 Fed. Reg. at

5413.

        54.    The Parity Act also requires that if a plan “provides mental health or substance

use disorder benefits in any classification of benefits..., mental health or substance use disorder

benefits must be provided in every classification in which medical/surgical benefits are

provided.” 29 C.F.R. § 2590.712(c)(2)(ii).

        55.    The Plan violated the Parity Act by imposing a qualitative treatment limitation of

30 hours of eligible treatment per week on residential treatment that is not mirrored in any

medical/surgical benefit..

        56.    The Plan also violated the Parity Act when it failed to provide an analogous

mental health or substance abuse benefit to skilled nursing or inpatient rehabilitation, such as the

transitional care Brendon received at Foundation House.

        57.    The actions of Medica, UBH, and the Plan violate the terms of the Plan, ERISA

and its underlying regulations, and the Parity Act.

        58.    The actions of Medica, UBH, and the Plan have caused damage to the Rauch

Family in the form of denial of payment of Brendon’s treatment.

        59.    Medica, UBH, and the Plan are responsible to pay for Brendon’s treatment claim

along with pre-judgment interest and attorney fees and costs pursuant to 29 U.S.C. §1132 (g).

                                             RELIEF

        WHEREFORE, Plaintiffs seeks relief as follows:

        60.    Judgment in the amount of Brendon’s past due treatment claim from January 1,

2015 through July 29, 2015;

                                                 11
 Case 2:19-cv-00002-HCN Document 11 Filed 03/28/19 PageID.41 Page 12 of 12




       61.   Pre- and post-judgment interest on the past due benefits pursuant to U.C.A. §15-

1-1;

       62.   An award of attorney fees pursuant to 29 U.S.C. §1132(g); and

       63.   For such further relief as the Court deems equitable.




       RESPECTFULLY SUBMITTED this 28st day of March, 2019.


                                           G. ERIC NIELSON & ASSOCIATES




                                            /s/ Laura Nielson
                                           Laura Nielson
                                           Attorney for Plaintiff




                                              12
